Citation Nr: 0211842	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
1999, for the award of a 10 percent evaluation for tinnitus.

2.  Entitlement to an effective date prior to November 9, 
1999, for the award of a 10 percent evaluation for hearing 
loss.

3.  Entitlement to an effective date prior to November 9, 
1999, for the award of a 10 percent evaluation for scar on 
forehead.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.  This appeal arises from a February 2001 
rating decision of the Department of Veterans Affairs (VA), 
Boston, Massachusetts, regional office (RO).  That rating 
decision, in pertinent part, granted service connection and a 
10 percent evaluation for tinnitus, and granted compensable 
(10 percent) evaluations for service connected hearing loss 
and forehead scar.  The veteran disagreed with the effective 
date of November 9, 1999, that was made for each of the 10 
percent evaluations.

In February 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  On November 9, 1999, the veteran's formal claim for 
increased ratings for hearing loss and forehead scar was 
received by the RO.

3.  In a June 1951 rating decision, the RO denied a 
compensable evaluation for the veteran's service-connected 
forehead scar.  The veteran did not appeal the RO's June 1951 
rating decision, and that decision is final.

4.  The evidence of record does not reflect that the 
veteran's forehead scar was symptomatic prior to May 2000.

5.  In a March 1988 rating decision, the RO denied a 
compensable evaluation for the veteran's service-connected 
hearing loss.  The veteran did not appeal the RO's March 1988 
rating decision, and that decision is final.

6.  The evidence of record does not reflect that the 
veteran's hearing loss met the criteria for a compensable 
evaluation prior to May 2000.

7.  The first medical finding of tinnitus in the record is on 
the VA examination in May 2000; the veteran did not file a 
claim for service connection for tinnitus prior to November 
9, 1999.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 9, 1999, for the 
assignment of a 10 percent rating for tinnitus, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  An effective date earlier than November 9, 1999, for the 
assignment of a 10 percent rating for hearing loss, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(o)(2) (2001).

3.  An effective date earlier than November 9, 1999, for the 
assignment of a 10 percent rating for forehead scar, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(o)(2) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the June 2001 
statement of the case (SOC), of the evidence necessary for 
entitlement to the benefits sought.  The Board concludes that 
the discussion in the SOC adequately informed the appellant 
of the evidence needed to substantiate his claims and 
complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board sent the appellant a letter dated in April 
2001 requesting submission of any additional evidence.  The 
veteran testified at a hearing before the undersigned in 
February 2002.  He did not identify any additional unobtained 
evidence that would be relevant to the issues currently 
before the Board.  Thus, VA was not obligated to inform the 
veteran what records it would obtain.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  There is no indication in the record that 
relevant evidence has not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In a June 1951 rating decision, the RO denied a compensable 
evaluation for the veteran's service-connected forehead scar.  
The veteran did not appeal that rating decision within one 
year of being notified.  Consequently, the June 1951 rating 
decision became final.  Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008 
(currently 38 C.F.R. § 20.1103 (2001)).

In a March 1988 rating decision, the RO denied a compensable 
evaluation for the veteran's service-connected hearing loss.  
The veteran did not appeal that rating decision within one 
year of being notified.  Consequently, the March 1988 rating 
decision became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987); currently 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).

On November 9, 1999, the RO received the veteran's claim for 
increased ratings.  In a February 2001 rating decision, the 
RO increased the ratings for the veteran's service-connected 
forehead scar and hearing loss to 10 percent each, effective 
November 9, 1999.  The RO also granted service connection for 
tinnitus and assigned a 10 percent evaluation, also from 
November 9, 1999.  Each of the 10 percent evaluations was 
based on findings in May 2000 VA examinations.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  Id.  In Harper the 
Court further noted that the phrase "otherwise, date of 
receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. 
§ 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 
(1999).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a).  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157.  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello, 3 Vet. App. at 198 (1992).  
If VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

In Hazan v. Gober, 10 Vet. App. 511 (1997), the Court opined 
that all evidence should be considered when deciding when the 
rating increase was "ascertainable" under 38 U.S.C.A. § 5110 
(b)(2).  Id. at 520.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. 
§ 5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

In this case the record reflects that the veteran's claims 
for increased ratings for his forehead scar and hearing loss 
were received on November 9, 1999.  (He did not actually file 
a claim for service connection for tinnitus; instead the RO 
used the November 9, 1999, claim for an increased evaluation 
for hearing loss as the date of the claim for service 
connection for tinnitus.)  As noted above, the effective date 
of an increase in compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred, if application therefor is received 
within one year from that date, otherwise, the effective date 
will be the date of VA's receipt of the claim for increase, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  Pursuant to 
Hazan, the Board must consider all the evidence of record in 
determining when the increase was factually ascertainable.  
Thus, since the date of the receipt of the claim has been 
determined to be November 9, 1999, all of the evidence dated 
prior to November 9, 1999 will be considered by the Board to 
determine whether it was factually ascertainable that an 
increase in the veteran's forehead scar or hearing loss 
disabilities occurred prior to that date.

In this case, there is no medical evidence of record showing 
any findings or treatment related to the veteran's forehead 
scar between the June 1951 rating decision and the May 2000 
VA examination report.  At the time of the June 1951 rating 
action, there was evidence to the effect that the veteran had 
complaints of tingling and numbness of the scar, but it was 
not shown to be disfiguring, painful and tender, ulcerative, 
or cause limitation of function of an affected part.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 et. seq. (2001).  
Similarly, there is no medical evidence of record showing any 
findings or treatment related to the veteran's hearing loss 
between the March 1988 rating decision and the May 2000 VA 
examination report.  The VA examination in February 1988 
revealed mild bilateral hearing loss (Level I for each ear) 
that did not warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.86, Tables VI, VIa, and VII (2001).  

The Board has reviewed the record in order to determine 
whether an informal claim was filed prior to November 9, 
1999.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  The record contains no evidence of any communication 
that could be construed as an informal claim for an increased 
evaluation for forehead scar subsequent to June 1951 or for 
hearing subsequent to March 1988.  

The May 2000 VA examinations provided the medical basis for 
the compensable evaluations of the service connected hearing 
loss and forehead scar.  The statutory and case law clearly 
points to the date it is factually ascertainable that an 
increase occurred as the pivotal point for effective date 
purposes.  See VAOPGCPREC 12-98 (September 23, 1998).  

In conclusion, the Board finds that the evidence does not 
show that a factually ascertainable increase in the veteran's 
hearing loss or forehead scar occurred prior to November 9, 
1999.  Therefore, pursuant to Harper, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) the evidence does 
not provide a basis for assigning an earlier effective date.  
VA is bound under the controlling statute and regulations, 
which provides no basis for the award of an effective date 
earlier than November 9, 1999.  

The award of a 10 percent evaluation for tinnitus was based 
upon the May 2000 VA examination report that diagnosed 
tinnitus most likely related to military noise exposure.  
This is the first diagnosis of tinnitus in the record.  As 
noted above, the Board notes that the veteran did not 
actually file a claim for service connection for tinnitus.  
Instead, the RO granted service connection based on the 
examination findings and used the November 9, 1999, date of 
claim for increase for hearing loss as the effective date of 
the award of service connection for tinnitus and the 10 
percent evaluation.  Given these facts, there is clearly no 
basis for an earlier effective date since the "date of 
claim," November 9, 1999, precedes the date that entitlement 
arose, May 2000.  38 C.F.R. § 3.400 (2001).

The preponderance of the evidence is against the veteran's 
claims for earlier effective dates for the 10 percent 
evaluations for hearing loss, tinnitus, and forehead scar.  
Accordingly, those claims must be denied.



ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

